Appeal by commissioners of taxes and assessments of the city of New York from an order confirming the report of an official referee reducing the assessments of improved real property for the years 1938-1939, 1939-1940 and 1940-1941. Order reversed on the law and the facts and certiorari proceedings dismissed, with fifty dollars costs and disbursements. The evidence adduced by the relator failed to overcome the presumption that the assessments are correct. ' The earnings, as estimated by the relator’s witness, when properly broken down and allocated, justify the assessments made. Cross-appeal by the relator dis- , missed, without costs. Lazansky, P. J., Hagarfy, Carswell, Taylor and Close, JJ., I concur. [See post, p. 843.]